Citation Nr: 0923027	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hand 
condition.

2.  Entitlement to service connection for a right elbow 
condition.

3.  Entitlement to service connection for arthritis in the 
right elbow.

4.  Entitlement to service connection for neuropathy of the 
right elbow.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
December 1963 to May 1964 and service with the Nebraska Army 
National Guard from October 1963 to October 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The issue of service 
connection for a right hand condition was addressed in the 
April 2007 rating decision.  The issues of service connection 
for right elbow condition, arthritis of the right elbow, and 
neuropathy of the right elbow were addressed in the July 2008 
rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes, the appellant contends that he 
injured his right hand and elbow during a period of ACDUTRA 
for the Nebraska Army National Guard, dating from August 15, 
1964 to August 30, 1964.  He contends that during his two 
weeks of training, he was peeling potatoes for over four 
hours straight and developed "bar fly elbow."  The 
appellant states that he has had problems with numbness in 
the fingers on his right hand since then.  The Board notes 
there is no evidence of record that indicates the statute 
under which the appellant performed his service during that 
period of ACDUTRA.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.6 (2008).  The Board notes that only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
'[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor.'  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have 
basic eligibility for Veterans benefits based on a period of 
duty as a member of a state National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States,  see 10 U.S.C. 
§ 12401, or must have performed 'full-time duty' under the 
provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

To the extent the appellant is asserting that his current 
disabilities are a result of injury or disease incurred in or 
aggravated during his time in the Nebraska Army National 
Guard, the Board notes that only 'Veterans' are entitled to 
VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a 'Veteran' based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a 'Veteran' for purposes of other 
periods of service (e.g., the Veteran's period of active duty 
for training in the Army) does not obviate the need to 
establish that the claimant is also a 'Veteran' for purposes 
of the period of ACDUTRA where the claim for benefits is 
premised on that period of ACDUTRA.  Mercado- Martinez v. 
West, 11 Vet. App. 415, 419 (1998).
The appellant in this case is a 'Veteran' based on his active 
duty for training (ACDUTRA) from December 1963 to May 1964 as 
well as his having been service-connected for hearing loss 
and tinnitus that occurred during that period of service.  
Therefore, he is entitled to 'Veteran' status and the full 
benefit of VA resources for any compensation claim based on 
those periods of service.  But to the extent his claims, 
instead, are predicated on his Nebraska Army National Guard 
service, he must establish that he qualifies as a 'Veteran' 
for these additional periods of service before any 
compensation may be awarded.  The Board notes that there is 
nothing in the current record that indicates under which 
statute the appellant performed his period of service, 
whether it was in the service of the United States Armed 
Forces or in the service of the Governor of Nebraska.  The 
Board notes that the RO did obtain some personnel records 
from the National Guard Bureau, which specify the specific 
dates of the appellant's service, however there is nothing in 
the record to indicate the authority under which the service 
was performed.  Consequently, there is no means of 
determining whether he qualifies as a 'Veteran' insofar as 
these periods of service, for VA compensation purposes.  As 
such, the Board finds that the above listed claims must be 
remanded to determine, to the extent possible, the 
appellant's status at the time of the claimed injury.  The 
Board does acknowledge that all Nebraska Army National Guard 
records associated with this claim have been previously 
requested by the RO and any records not currently of record 
were found to be unobtainable, however further inquiries with 
regard to the particular aforementioned issue should 
nevertheless, be made.

In support of the appellant's contentions, two of his fellow 
Guardsmen submitted statements corroborating the appellant's 
claimed injury while on KP duty at summer camp at Camp Riley, 
Minnesota.  Both statements note that the appellant went on 
sick call.  Additionally, the Board notes that there is a 
positive nexus opinion from a private physician relating the 
appellant's neuropathy of the right elbow to his service.  As 
such, if it is determined the appellant qualifies as a 
'Veteran' for VA compensation purposes for these additional 
periods of service in question, then a medical opinion is 
needed to decide his claim in terms of whether his claimed 
injury, and the aforementioned claims associated with that 
injury, incurred in or was aggravated by any of those 
qualifying periods of service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Request all associated records to 
determine the statutory authority under 
which the appellant performed his 
August 15, 1964 to August 30, 1964 
period of ACDUTRA.  Specifically, 
determine whether his service was 
performed under the provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505.

2.	If, and only if, newly obtained records 
indicate the appellant was performing 
his August 15, 1964 to August 30, 1964 
period of ACDUTRA under the provisions 
of 32 U.S.C. §§ 316, 502, 503, 504, or 
505, schedule the appellant for a VA 
examination for the purpose of 
ascertaining the etiology of his right 
hand condition; right elbow condition, 
to include arthritis; and neuropathy of 
the right elbow.  The claims file must 
be made available to the examiner for 
review of pertinent documents therein, 
and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
appellant, the examiner should provide 
an opinion as to whether the 
appellant's right hand condition; right 
elbow condition, to include arthritis; 
and neuropathy of the right elbow, is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), the result of his service.  A 
detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, an 
explanation as to why should be clearly 
and specifically stated in the 
examination report.

3.	After any additional notification and 
development that the RO deems necessary 
has been accomplished, the appellant's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




